DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data format (i.e. physical implementation) of the “label for choreography” and “reference footprint for choreography”, as recited in claims 1, 13 and 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each of claims 18-20 is directed to a computer-readable medium, which can be embodied in “software”, “carrier wave” or “signal” per se, and therefore does not fall within at least one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 	The features of “a label for choreography” and “a reference footprint for choreography”, as recited in claims 1, 13 and 18, contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  To be more specific, the data format or physical implementation of the “label for choreography” and “reference footprint for choreography” were not disclosed anywhere throughout the entire specification, as originally filed.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 9 recites the limitation "the deviations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in Pub. No. US 2017/0118165 A1, in view of Choi et al. in Pub. No. US 2015/0023236 A1, hereinafter referred to as Choi.
 	Referring to claim 1, by broadly interpreting the “Events or Information Context database” (310b) as the claimed “label for a choreography” and “Context database” (310d) as the claimed “reference footprint for the choreography”, Kumar discloses a method comprising: creating, by a controller (15), a label for a choreography comprising a sequence of frames to be exchanged between two wireless communication devices (12 and 17a); creating a reference footprint for the choreography, the reference footprint comprising, for each frame of the sequence of frames, a frame type, an information element for the frame type, and a bit value for the information element; sending the reference footprint to one of the two wireless communication devices; and receiving, from the one of the two wireless communication devices in response to the choreography being triggered, a plurality of frames exchanged between the two wireless communication devices associated with the choreography and an outcome for the choreography (paragraphs [0019], [0073], [0089]-[0090] and FIGs. 1 & 4).

 	Referring to claim 2, Kumar in view of Choi disclose that receiving the outcome of the choreography comprises receiving the outcome comprising successful completion of the choreography (paragraph [0065] in Choi).
 	Referring to claim 3, Kumar in view of Choi disclose that 3. The method of claim 1, wherein receiving the outcome of the choreography comprises receiving the outcome comprising successful completion of the choreography and at least one of the plurality of frames comprising at least one of: a different information element and a different bit value from the reference footprint (paragraphs [0089]-[0090] in Kumar, paragraph [0065] in Choi).
 	Referring to claim 4, Kumar in view of Choi disclose further step, comprising: incorporating the different information element and the different bit value in the reference footprint of the choreography (paragraphs [0089]-[0090] in Kumar).
 	Referring to claim 5, Kumar in view of Choi disclose that receiving the outcome of the choreography comprises receiving the outcome comprising failed completion of the choreography (paragraph [0065] in Choi).
 	Referring to claim 6, Kumar in view of Choi disclose further step, comprising: parsing the received plurality of frames to determine a failure reason from a predetermined list of failure reasons for the failed completion of the choreography (paragraph [0091] in Kumar, paragraph [0065] in Choi).

 	Referring to claim 14, claim 14 is rejected for substantially the same reasons as combination of claims 5 and 6, except the claim is in an apparatus claim format, comprising: a memory storage and a processing unit (FIG. 3 in Kumar).
 	Referring to claim 17, claim 17 is rejected for substantially identical reason as claim 6, except the claim is in an apparatus claim format, comprising: a memory storage and a processing unit (FIG. 3 in Kumar).
 	Referring to claim 18, claim 18 is rejected for substantially identical reason as claim 1, except the claim is in computer-readable medium (CRM) claim format that stores a set of instructions (paragraph [0088] in Kumar, paragraph [0210] in Choi).
 	Referring to claim 19, claim 19 is rejected for substantially the same reasons as combination of claims 5 and 6, except the claim is in computer-readable medium (CRM) claim format that stores a set of instructions (paragraph [0088] in Kumar, paragraph [0210] in Choi).
Claims 7-9, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Choi as applied to claims 1 and 18 above, and further in view of Adachi et al. in Pub. No. US 2013/0230040 A1, hereinafter referred to as Adachi.
 	Referring to claim 7, Kumar in view of Choi fail to disclose further step, comprising categorizing a last frame of the plurality of frames to be at least one of: originated from at least one of the first access point and a second access point; a request or a question and no response was received; a response for which further exchange was expected, but not received; and a state 
 	Adachi, for example, also from the similar field of endeavor, teaches such conventional feature (paragraph [0115]).
 	Referring to claim 8, Kumar in view of Choi and Adachi disclose further step, comprising identifying deviations in the last frame of the plurality of frames from the sequence of frames (paragraph [0115] in Adachi).
 	Referring to claim 9, Kumar in view of Choi and Adachi disclose that identifying the deviations comprises identifying at least one of: one information element that is present in the last frame, but not present in a corresponding frame in the reference footprint; one information element that is present both in the last frame and a corresponding frame in the reference footprint and comprises an unexpected value comprising one of a missing data field, a malformed field, and wrong bit value; and one or more frames that are not expected to be part of the choreography (paragraphs [0089]-[0090] in Kumar, paragraph [0115] in Adachi).
 	Referring to claim 12, Kumar in view of Choi and Adachi disclose that categorizing the last frame of the plurality of frames comprises categorizing the last frame of the plurality of frames in response to being unable to determine a failure reason from a predetermined list of failure reasons for the failed completion of the choreography (paragraph [0065] in Choi, paragraph [0115] in Adachi).
 	Referring to claim 20, claim 20 is rejected for substantially same reason as claim 7, except the claim is in computer-readable medium (CRM) claim format that stores a set of instructions (paragraph [0088] in Kumar, paragraph [0210] in Choi). 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Choi and Adachi, as applied to claims 1 and 7 above, and further in view of Chiu et al. in Pub. No. US 2002/0071421 A1, hereinafter referred to as Chiu.
 	Referring to claim 10, Kumar in view of Choi and Adachi fail to disclose further step, comprising, in response to determining that the last frame of the plurality of frames originated from the first access point, and in response to determining that the last frame originated from the first access point, sending an alert to an administrator of the first access point, which is also well known in the art and commonly applied in wireless communications field for conventional data flow/congestion control purpose.  Chiu, for example, also from the similar field of endeavor, teaches such conventional feature (paragraph [0033] and FIG. 4).
 	Referring to claim 11, Referring to claim 10, Kumar in view of Choi, Adachi and Chiu disclose further step, comprising, in response to determining that the last frame of the plurality of frames originated from the first client device: sending a trigger to the first access point to collect one or more characteristics of the client device; receiving the one or more characteristics of the first client device; determining a second client device with the successful completion of the choreography; and sending an alert to an administrator, the alert comprising the one or more characteristics of the first client device along with an indication that the first client device failed completion of the choreography, and comparable characteristics of the second client device along with the indication that the second client device successfully completed the choreography (paragraphs [0089]-[0090] in Kumar, paragraph [0065] in Choi, paragraph [0033] and FIG. 4 in Chiu).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Choi as applied to claim 13 above, and further in view of Achin et al. in Pub. No. US 2018/0060738 A1, hereinafter referred to as Achin.
 	Referring to claims 15 and 16, Kumar in view of Choi fail to disclose that the processing unit being operative to create the reference footprint for the choreography comprises the processing unit being operative to create the reference footprint for the choreography using a random forest process or using a directed graph, both of which are also well known in the art and commonly adopted in wireless communications field for providing conventional footprint creation schemes.  Achin, for example, also from the similar field of endeavor, teaches such conventional features (paragraphs [0014] & [0316] for random forest process, [0069]-[0070], [0160] & [0167] for directed graph).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Palm, Kumar ‘063, Matsuo et al., Adachi ‘713 & ‘723 are all cited to show the common feature of control/management/data frames exchanged between AP and STAs in wireless communication system similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465